Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is entered into among the United States
of America, acting through the United States Department of Justice and on behalf
of the Office of Inspector General (OIG-HHS) of the Department of Health and
Human Services (HHS) (collectively, the “United States”), the State of Georgia,
the State of South Carolina, Tenet Healthcare Corporation (“Tenet”), Tenet
HealthSystem Medical, Inc., Tenet HealthSystem GB, Inc. n/k/a Atlanta Medical
Center, Inc., North Fulton Medical Center, Inc., Tenet HealthSystem Spalding,
Inc. n/k/a Spalding Regional Medical Center, Inc., and Hilton Head Health
System, L.P. (collectively and together with Tenet, the “Tenet Entities”), and
Ralph D. Williams (“Relator”) (hereafter collectively referred to as the
“Parties”), through their authorized representatives.

RECITALS

A. Tenet is a Nevada corporation with headquarters in Dallas, Texas. Tenet,
through its subsidiaries, owned and operated hospitals in certain markets
throughout the United States during all relevant periods.

B. On December 1, 2009, Relator filed a qui tam action in the United States
District Court for the Middle District of Georgia, captioned United States ex
rel. Williams v. Health Mgmt. Assocs., Tenet Healthcare, et al., No. 3:09-CV-130
(CDL), pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. §
3730(b) (the “Civil Action”). On September 18, 2012, Relator amended his qui tam
complaint in the Civil Action to add the State of Georgia as a plaintiff under
the Georgia False Medicaid Claims Act , O.C.G.A. §§ 49-4-168 et seq. On
November 30, 2012, Relator severed certain claims in the Civil Action, and filed
a separate complaint with respect to the severed claims, captioned United States
ex rel. Williams v. Health Mgmt. Assocs., et al., No. 3:12-CV-151 (CDL) (the
“Severed Action”). The Severed Action was



--------------------------------------------------------------------------------

subsequently transferred to a multi-district litigation proceeding in the
District Court for the District of Columbia. The Agreement does not settle any
claims asserted by any party in the Severed Action. Relator filed his Second
Amended Complaint on March 4, 2013. Relator filed his Third Amended Complaint on
May 30, 2013. The State of Georgia intervened in the Civil Action on May 31,
2013, and filed its Complaint in Intervention on July 31, 2013. Tenet
HealthSystem SGH, Inc. d/b/a Sylvan Grove Hospital was dismissed from the Civil
Action without prejudice on October 24, 2013. The United States intervened in
the Civil Action on February 18, 2014, and filed its Complaint in Intervention
on March 18, 2014.

C. On such date as may be determined by the United States District Court for the
Northern District of Georgia, Atlanta Medical Center, Inc. and North Fulton
Medical Center, Inc. will plead guilty pursuant to Fed. R. Crim. P. 11 to an
Information to be filed by the United States in United States v. Atlanta Med.
Ctr., Inc. & North Fulton Med. Ctr., Inc. d/b/a North Fulton Hospital, Criminal
Action No. [to be assigned] (N.D. Ga.) (the “Criminal Action”) that charges a
conspiracy under Title 18, United States Code, Section 371, to violate the
Anti-Kickback Statute, Title 42, United States Code, Sections 1320a-7b(b)(2)(A)
and (B), and 1320a-7b(b)(1)(A) and (B), and to defraud the United States.

D. Simultaneous with the execution of this Agreement, Tenet HealthSystem
Medical, Inc. will enter into a Non-Prosecution Agreement (“NPA”) with the
Department of Justice. The NPA requires, among other things: (1) Tenet
HealthSystem Medical, Inc. and Tenet to cooperate with the Department of Justice
in any and all matters relating to the conduct described in the NPA and its
Attachment A and other conduct under investigation by the Department of Justice;
and (2) Tenet to retain an Independent Compliance Monitor for a term of 3 years
to specifically address and reduce the risk of recurrence of violations of the
Anti-Kickback Statute and the Stark Law.

 

2



--------------------------------------------------------------------------------

E. The United States, the State of Georgia, the State of South Carolina, and
Relator contend that the Tenet Entities submitted or caused to be submitted
claims for payment to the Medicaid Program (Medicaid), 42 U.S.C.
§§ 1396-1396w-5. The United States and Relator also contend that the Tenet
Entities submitted or caused to be submitted claims for payment to the Medicare
Program (Medicare), Title XVIII of the Social Security Act, 42 U.S.C. §§
1395-1395kkk-1.

F. The United States contends that it has certain civil claims against the Tenet
Entities as described in the United States’ Complaint. The State of Georgia
contends that it has certain civil claims against the Tenet Entities as
described in the State of Georgia’s Complaint. The State of South Carolina
contends it has certain civil claims against the Tenet Entities based on conduct
described in the United States’ Complaint. Relator contends that he has certain
civil claims against the Tenet Entities as described in his Third Amended
Complaint. The conduct alleged in the United States’ Complaint, the State of
Georgia’s Complaint, Relator’s Third Amended Complaint, and the NPA is referred
to below as the Covered Conduct.

G. Except to the extent admitted in the guilty pleas entered by Atlanta Medical
Center, Inc. and North Fulton Medical Center, Inc., this Settlement Agreement is
neither an admission of liability by the Tenet Entities, which deny the claims
asserted by the United States, the State of Georgia, the State of South
Carolina, and the Relator, nor a concession by the United States, the State of
Georgia, the State of South Carolina, or Relator that their claims are not well
founded.

H. Relator claims entitlement under 31 U.S.C. § 3730(d) and O.C.G.A. §
49-4-168.2(i) to a share of the proceeds of this Settlement Agreement paid to
the United States and the State of Georgia and to Relator’s reasonable expenses,
attorneys’ fees and costs. Relator does not claim entitlement to a share of
monies paid to the State of South Carolina.

 

3



--------------------------------------------------------------------------------

To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation of the above claims, and in consideration of the mutual promises and
obligations of this Settlement Agreement, the Parties agree and covenant as
follows:

TERMS AND CONDITIONS

1. The Tenet Entities shall pay to the United States, the State of Georgia and
the State of South Carolina a total of $368,000,000 (“Settlement Amount”), and
interest at the rate of 1.75% per annum from July 29, 2016, and continuing until
and including the date of payment under this Agreement. Payment shall be made no
later than ten (10) business days after the date of sentencing in the Criminal
Action. Payment shall be made by electronic funds transfer pursuant to written
instructions to be provided by the Civil Division of the United States
Department of Justice, the State of Georgia, and the State of South Carolina.
Tenet shall pay the principal portion of the Settlement Amount as follows:
$244,227,535.30 to the United States, $122,880,339.70 to the State of Georgia,
and $892,125.00 to the State of South Carolina.

2. Conditioned upon the United States receiving the Settlement Amount from
Tenet, and as soon as feasible after receipt, the United States shall pay
$56,172,333.12, plus pro rata interest, to Relator by electronic funds transfer.

3. The Tenet Entities shall pay Relator for expenses, attorney’s fees and costs
no later than ten (10) business days after the date of sentencing in the
Criminal Action, pursuant to a separate agreement between Relator and the Tenet
Entities and written instructions provided by counsel for the Relator.

4. Subject to the exceptions in Paragraph 12 (concerning excluded claims) below,
and conditioned upon the Tenet Entities’ full payment of the Settlement Amount,
the United States releases the Tenet Entities, their predecessors, current and
former divisions and direct and indirect subsidiaries from any civil or
administrative monetary claim the United States has for the Covered Conduct
under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties
Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C.
§§ 3801-3812; or the common law theories of payment by mistake, fraud and unjust
enrichment.

 

4



--------------------------------------------------------------------------------

5. Subject to the exceptions in Paragraph 12 (concerning excluded claims) below,
and conditioned upon the Tenet Entities’ full payment of the Settlement Amount,
the State of Georgia releases the Tenet Entities, their predecessors, current
and former divisions and direct and indirect subsidiaries from any civil or
administrative monetary claim the State of Georgia has for the Covered Conduct
under the Georgia False Medicaid Claims Act, O.C.G.A. §§ 49-4-168 et seq., the
Georgia Medical Assistance Act, O.C.G.A. § 49-4-146.1(b), or the common law
theories of breach of contract, payment by mistake, unjust enrichment, and
fraud.

6. Subject to the exceptions in Paragraph 12 (concerning excluded claims) below,
and conditioned upon the Tenet Entities’ full payment of the Settlement Amount,
the State of South Carolina releases the Tenet Entities, their predecessors,
current and former divisions and direct and indirect subsidiaries from any civil
or administrative monetary claim the State of South Carolina has for the Covered
Conduct under S.C. Code Ann. § 43-7-60(E), or the common law theories of breach
of contract, payment by mistake, unjust enrichment, and fraud.

7. Subject to the exceptions in Paragraph 12 (concerning excluded claims) below,
and conditioned upon the Tenet Entities’ full payment of the Settlement Amount,
Relator, for himself and for his heirs, successors, attorneys, agents, and
assigns, releases the Tenet Entities, Tenet HealthSystem SGH, Inc. d/b/a Sylvan
Grove Hospital, and their predecessors, current and former divisions and direct
and indirect subsidiaries from any civil monetary claim the Relator has on
behalf of the United States for the Covered Conduct under the False Claims Act,
31 U.S.C. §§ 3729-3733, and the State of Georgia for the Covered Conduct under
the Georgia False Medicaid Claims Act, O.G.C.A. §§ 49-4-168 et seq.

 

5



--------------------------------------------------------------------------------

8. In consideration of the obligations of the Tenet Entities in this Agreement
and the NPA entered into between the United States Department of Justice and
Tenet HealthSystem Medical, Inc., and conditioned upon the Tenet Entities’ full
payment of the Settlement Amount, the OIG-HHS agrees to release and refrain from
instituting, directing, or maintaining any administrative action seeking
exclusion from Medicare, Medicaid, and other Federal health care programs (as
defined in 42 U.S.C. § 1320a-7b(f)) against Tenet and Tenet HealthSystem
Medical, Inc. (including Tenet HealthSystem Spalding, Inc. n/k/a Spalding
Regional Medical Center, Inc., and Hilton Head Health System, L.P. and excluding
Atlanta Medical Center, Inc. and North Fulton Medical Center, Inc.) under 42
U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. § 1320a-7(b)(7)
(permissive exclusion for fraud, kickbacks, and other prohibited activities) for
the Covered Conduct, except as reserved in this Paragraph and in Paragraph 12
(concerning excluded claims), below. The OIG-HHS expressly reserves all rights
to comply with any statutory obligations to exclude Tenet or Tenet HealthSystem
Medical, Inc. (including Tenet HealthSystem Spalding, Inc. n/k/a Spalding
Regional Medical Center, Inc., and Hilton Head Health System, L.P. and excluding
Atlanta Medical Center, Inc. and North Fulton Medical Center, Inc.) from
Medicare, Medicaid, and other Federal health care programs under 42 U.S.C. §
1320a-7(a) (mandatory exclusion) based upon the Covered Conduct. Nothing in this
Paragraph precludes the OIG-HHS from taking action against entities or persons,
or for conduct and practices, for which claims have been reserved in Paragraph
12, below.

9. a. In compromise and settlement of the rights of OIG-HHS to exclude Atlanta
Medical Center, Inc. and North Fulton Medical Center, Inc., pursuant to 42
U.S.C. § 1320a-7(a)(1) based on their agreement to plead guilty to the felony
described in Paragraph C of the Recitals above, and pursuant to 42 U.S.C. §
1320a-7(b)(7) based upon the Covered Conduct described in Paragraph F of the
Recitals above, Atlanta Medical Center, Inc. and North Fulton Medical Center,
Inc. agree to be permanently excluded from Medicare, Medicaid, and all other
federal health care programs, as defined in 41 U.S.C. §1320a-7b(f). The
permanent exclusion shall become effective upon the Effective Date of this
Agreement.

 

6



--------------------------------------------------------------------------------

b. Such exclusion of Atlanta Medical Center, Inc. and North Fulton Medical
Center, Inc. shall have national effect. Federal health care programs shall not
pay anyone for items or services, including administrative and management
services, furnished, ordered, or prescribed by Atlanta Medical Center, Inc.
and/or North Fulton Medical Center, Inc. in any capacity while Atlanta Medical
Center, Inc. and/or North Fulton Medical Center, Inc. are excluded. This payment
prohibition applies to Atlanta Medical Center, Inc. and North Fulton Medical
Center, Inc. and all other individuals and entities (including, for example,
anyone who employs or contracts with Atlanta Medical Center, Inc. and/or North
Fulton Medical Center, Inc. and any hospital or other provider where Atlanta
Medical Center, Inc. and/or North Fulton Medical Center, Inc. provides
services). The exclusion applies regardless of who submits the claim or other
request for payment. Violation of the conditions of the exclusion may result in
criminal prosecution and the imposition of civil monetary penalties and
assessments. Atlanta Medical Center, Inc. and North Fulton Medical Center, Inc.
further agree to hold the federal health care programs, and all federal
beneficiaries and/or sponsors, harmless from any financial responsibility for
items or services furnished, ordered, or prescribed to such beneficiaries or
sponsors after the effective date of the exclusion. Atlanta Medical Center, Inc.
and North Fulton Medical Center, Inc. waive any further notice of the exclusion
and agree not to contest such exclusion either administratively or in any state
or federal court.

 

7



--------------------------------------------------------------------------------

10. In consideration of the obligations of the Tenet Entities in this Agreement,
and conditioned upon the Tenet Entities’ full payment of the Settlement Amount,
the State of Georgia agrees to release and refrain from instituting, directing,
or maintaining any administrative action seeking exclusion from Medicaid against
Tenet, Tenet HealthSystem Medical, Inc., and Tenet Healthsystem Spalding, Inc.
n/k/a Spalding Regional Medical Center, Inc., for the Covered Conduct, except as
reserved in Paragraph 12 (concerning excluded claims) below and in this
Paragraph. Nothing in this Agreement precludes the State of Georgia from
excluding from Medicaid or otherwise taking action against Tenet, Tenet
HealthSystem Medical, Inc., and Tenet Healthsystem Spalding, Inc. n/k/a Spalding
Regional Medical Center, Inc., based upon the Covered Conduct in the event that
the Tenet Entities (other than Atlanta Medical Center, Inc. and North Fulton
Medical Center, Inc.) are excluded by the federal government, or based upon
conduct other than the Covered Conduct. As further described in Paragraph 9
above, in compromise and settlement of the rights of the State of Georgia to
exclude Atlanta Medical Center, Inc. and North Fulton Medical Center, Inc. based
on their respective agreements to plead guilty to the felony described in
Paragraph C of the Recitals above, Atlanta Medical Center, Inc. and North Fulton
Medical Center, Inc. agree to be permanently excluded from Georgia Medicaid
effective upon the Effective Date of this Agreement.

11. In consideration of the obligations of the Tenet Entities in this Agreement,
and conditioned upon the Tenet Entities’ full payment of the Settlement Amount,
the State of South Carolina agrees to release and refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from
Medicaid against Tenet, Tenet HealthSystem Medical, Inc., and Hilton Head Health
System, L.P., for the Covered Conduct, except as reserved in Paragraph 12
(concerning excluded claims) below and in this Paragraph. Nothing in this
Agreement precludes the State of South Carolina from excluding from Medicaid or
otherwise taking action against Tenet, Tenet HealthSystem Medical, Inc., and
Hilton Head Health System, L.P., based upon the Covered Conduct in the event
that the Tenet Entities (other than Atlanta Medical Center, Inc. and North
Fulton Medical Center, Inc.) are excluded by the federal government, or based
upon conduct other than the Covered Conduct.

 

8



--------------------------------------------------------------------------------

12. Notwithstanding the releases given in paragraphs 4 through 6, 8, 10 and 11
of this Agreement, or any other term of this Agreement, the following claims of
the United States, the State of Georgia and the State of South Carolina are
specifically reserved and are not released:

 

  a. Any liability arising under Title 26, U.S. Code (Internal Revenue Code),
the Georgia Revenue and Taxation Code, O.C.G.A. §§ 48-1-1 et seq. or the South
Carolina Revenue Code, Title 12 of the SC Code of Laws;

 

  b. Any criminal liability, except to the extent agreed upon in the NPA;

 

  c. Except as explicitly stated in this Agreement, any administrative
liability, including mandatory exclusion from Federal and State health care
programs;

 

  d. Any liability to the United States (or its agencies), the State of Georgia
(or its agencies), or the State of South Carolina (or its agencies) for any
conduct other than the Covered Conduct;

 

  e. Any liability based upon obligations created by this Agreement;

 

  f. Any liability of individuals;

 

  g. Any liability for personal injury or property damage or for other
consequential damages arising from the Covered Conduct;

 

  h. Any civil or administrative liability that any person or entity, including
any released entities, has or may have to the States or to individual consumers
or state program payors under any statute, regulation, or rule not expressly
covered by the releases in Paragraphs 5 and 6 above, including but not limited
to, any and all of the following claims: (i) State or federal antitrust
violations; (ii) claims involving unfair and/or deceptive acts and practices
and/or violations of consumer protection laws;

 

9



--------------------------------------------------------------------------------

  i. Any liability, which may be asserted on behalf of any other payors or
insurers, including those that are paid by the States’ Medicaid programs on a
capitated basis;

 

  j. Any liability for express or implied warranty claims or other claims for
defective or deficient products and services, including quality of goods and
services, provided by the Tenet Entities; and

 

  k. Any liability based on a failure to deliver goods or services due.

13. Relator and his heirs, successors, attorneys, agents, and assigns shall not
object to this Agreement but agree and confirm that this Agreement is fair,
adequate, and reasonable under all the circumstances, pursuant to 31 U.S.C. §
3730(c)(2)(B). Conditioned upon Relator’s receipt of the payment described in
Paragraph 2, Relator and his heirs, successors, attorneys, agents, and assigns
fully and finally release, waive, and forever discharge the United States, its
agencies, officers, agents, employees, and servants, from any claims arising
from the filing of the Civil Action or under 31 U.S.C. § 3730, and from any
claims to a share of the proceeds of this Agreement and/or the Civil Action.

14. Relator and his heirs, successors, attorneys, agents, and assigns shall not
object to this Agreement but agree and confirm that this Agreement is fair,
adequate, and reasonable under all the circumstances, pursuant to O.C.G.A. §
49-4-168.2. Conditioned upon the State of Georgia receiving the Settlement
Amount from Tenet, and as soon as possible after receipt, the State of Georgia
shall pay $12,495,187.19 and pro rata interest to Relator. Conditioned upon
Relator’s receipt of this payment, Relator and his heirs, successors, attorneys,
agents, and assigns fully and finally release, waive, and forever discharge the
State of Georgia, their agencies, officers, agents, employees, and servants,
from any claims arising from the filing of the Civil Action or under O.C.G.A. §
49-4-168.2, and from any claims to a share of the State of Georgia’s proceeds
under this Agreement and/or the Civil Action.

 

10



--------------------------------------------------------------------------------

15. In consideration of the obligations of the Tenet Entities in this Agreement
and in the separate agreement between Relator and the Tenet Entities regarding
Relator’s claim for attorney’s fees and costs pursuant to 31 U.S.C. § 3730(d)
and O.C.G.A. § 49-4-168.2 (the “Fees Settlement Agreement”) and conditioned upon
the Tenet Entities’ full payment of both the Settlement Amount and Relator’s
fees and costs pursuant to the Fees Settlement Agreement, Relator, for himself,
and for his heirs, successors, attorneys, agents, and assigns, releases the
Tenet Entities and Tenet HealthSystem SGH, Inc. d/b/a Sylvan Grove Hospital,
their predecessors, current and former divisions, direct and indirect
subsidiaries, officers, agents, and employees, from any liability to Relator
arising from the filing of the Civil Action.

16. The Tenet Entities waive and shall not assert any defenses they may have to
any criminal prosecution or administrative action relating to the Covered
Conduct that may be based in whole or in part on a contention that, under the
Double Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action. Nothing in this paragraph or any other provision of this Agreement
constitutes an agreement by the United States, the State of Georgia or the State
of South Carolina concerning the characterization of the Settlement Amount for
purposes of the Internal Revenue laws, Title 26 of the United States Code, the
Georgia Revenue and Taxation Code, or the South Carolina Revenue Code, Title 12
of the S.C. Code of Laws.

 

11



--------------------------------------------------------------------------------

17. The Tenet Entities fully and finally release the United States, the State of
Georgia, and the State of South Carolina, their agencies, officers, agents,
employees, and servants, from any claims (including attorney’s fees, costs, and
expenses of every kind and however denominated) that the Tenet Entities have
asserted, could have asserted, or may assert in the future against the United
States, the State of Georgia, and the State of South Carolina, their agencies,
officers, agents, employees, and servants, related to the Covered Conduct and
the United States’, the State of Georgia’s, and the State of South Carolina’s
investigation and prosecution thereof.

18. The Tenet Entities fully and finally release the Relator, his heirs,
successors, attorneys, agents, and assigns, from any claims (including
attorney’s fees, costs, and expenses of every kind and however denominated) that
the Tenet Entities have asserted, could have asserted, or may assert in the
future against the Relator, related to the Covered Conduct or the Civil Action
and the Relator’s investigation and prosecution thereof.

19. The Settlement Amount shall not be decreased as a result of the denial of
claims for payment now being withheld from payment by any Medicare contractor
(e.g., Medicare Administrative Contractor, fiscal intermediary, carrier),
Medicaid, or any other state payer, related to the Covered Conduct; and the
Tenet Entities agree not to resubmit to any Medicare contractor, Medicaid, or
any other state payer any previously denied claims related to the Covered
Conduct, agree not to appeal any such denials of claims, and agree to withdraw
any such pending appeals.

20. The Tenet Entities agree to the following:

a. Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social
Security Act, 42 U.S.C. §§ 1395-1395kkk and 1396-1396w-5; and the regulations
and official program directives promulgated thereunder) incurred by or on behalf
of the Tenet Entities, their present or former officers, directors, employees,
shareholders, and agents in connection with:

 

12



--------------------------------------------------------------------------------

  (1) the matters covered by this Agreement, the plea agreement referenced in
Paragraph C of the Recitals above, and the NPA;

 

  (2) the United States’, the State of Georgia’s, and/or the State of South
Carolina’s audit(s) and civil and criminal investigation(s) of the matters
covered by this Agreement;

 

  (3) the Tenet Entities’ investigation, defense, and corrective actions
undertaken in response to the United States’, the State of Georgia’s, and/or the
State of South Carolina’s audit(s) and civil and criminal investigation(s) in
connection with the matters covered by this Agreement (including attorney’s
fees);

 

  (4) the negotiation and performance of this Agreement, the plea agreement
referenced in Paragraph C of the Recitals above, and the NPA;

 

  (5) the payments the Tenet Entities make to the United States, the State of
Georgia, and the State of South Carolina pursuant to this Agreement and any
payments that the Tenet Entities make to Relator, including costs and attorney’s
fees; and

 

  (6) the negotiation of, and obligations undertaken pursuant to the NPA to:
(i) retain an Independent Compliance Monitor as described in the NPA; and
(ii) prepare and submit reports to the Independent Compliance Monitor and the
United States Department of Justice as set forth in the NPA,

are unallowable costs for government contracting purposes and under the Medicare
Program, Medicaid Program, TRICARE Program, and Federal Employees Health
Benefits Program (FEHBP) (hereinafter referred to as Unallowable Costs).
However, nothing in paragraph 20.a.(6) that may apply to the obligations
undertaken pursuant to the NPA affects the status of costs that are not
allowable based on any other authority applicable to the Tenet Entities.

 

13



--------------------------------------------------------------------------------

b. Future Treatment of Unallowable Costs: Unallowable Costs shall be separately
determined and accounted for in nonreimbursable cost centers by the Tenet
Entities, and the Tenet Entities shall not charge such Unallowable Costs
directly or indirectly to any contracts with the United States or any State
Medicaid program, or seek payment for such Unallowable Costs through any cost
report, cost statement, information statement, or payment request submitted by
the Tenet Entities or any of their subsidiaries or affiliates to the Medicare,
Medicaid, TRICARE, or FEHBP Programs.

c. Treatment of Unallowable Costs Previously Submitted for Payment: The Tenet
Entities further agree that within 90 days of the Effective Date of this
Agreement they shall identify to applicable Medicare and TRICARE fiscal
intermediaries, carriers, and/or contractors, and Medicaid and FEHBP fiscal
agents, any Unallowable Costs (as defined in this Paragraph) included in
payments previously sought from the United States, or any State Medicaid
program, including, but not limited to, payments sought in any cost reports,
cost statements, information reports, or payment requests already submitted by
the Tenet Entities or any of their subsidiaries or affiliates, and shall
request, and agree, that such cost reports, cost statements, information
reports, or payment requests, even if already settled, be adjusted to account
for the effect of the inclusion of the Unallowable Costs. The Tenet Entities
agree that the United States, at a minimum, shall be entitled to recoup from the
Tenet Entities any overpayment plus applicable interest and penalties as a
result of the inclusion of such Unallowable Costs on previously-submitted cost
reports, information reports, cost statements, or requests for payment.

 

14



--------------------------------------------------------------------------------

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by the Tenet Entities or any of their subsidiaries or
affiliates on the effect of inclusion of Unallowable Costs (as defined in this
Paragraph) on the Tenet Entities or any of their subsidiaries or affiliates’
cost reports, cost statements, or information reports.

d. Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine the Tenet Entities’ books and
records to determine that no Unallowable Costs have been claimed in accordance
with the provisions of this Paragraph.

21. The Tenet Entities agree to cooperate fully and truthfully with the United
States’, the State of Georgia’s, and the State of South Carolina’s investigation
of individuals and entities not released in this Agreement. Upon reasonable
notice, the Tenet Entities shall encourage, and agree not to impair, the
cooperation of their directors, officers, and employees, and shall use their
best efforts to make available, and encourage, the cooperation of former
directors, officers, and employees for interviews and testimony, consistent with
the rights and privileges of such individuals. The Tenet Entities further agree
to furnish to the United States, the State of Georgia, and the State of South
Carolina upon request, complete and unredacted copies of all non-privileged
documents, reports, memoranda of interviews, and records in their possession,
custody, or control concerning any investigation of the Covered Conduct that
they have undertaken, or that has been performed by another on their behalf.

22. This Agreement is intended to be for the benefit of the Parties only. The
Parties do not release any claims against any other person or entity, except to
the extent provided for in Paragraph 23 (waiver for beneficiaries paragraph),
below.

 

15



--------------------------------------------------------------------------------

23. The Tenet Entities agree that they waive and shall not seek payment for any
of the health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payors based upon the claims defined as Covered Conduct.

24. Upon receipt of the payments described in Paragraph 1, above, the Parties to
the Civil Action shall promptly sign and file in the Civil Action a Joint
Stipulation of Dismissal of the Civil Action pursuant to Rule 41(a)(1).

25. Each Party shall bear its own legal and other costs incurred in connection
with this matter, including the preparation and performance of this Agreement,
except as otherwise provided in Paragraph 3.

26. Each party and signatory to this Agreement represents that it freely and
voluntarily enters into this Agreement without any degree of duress or
compulsion.

27. This Agreement is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute relating to this Agreement is the United
States District Court for the Middle District of Georgia. For purposes of
construing this Agreement, this Agreement shall be deemed to have been drafted
by all Parties to this Agreement and shall not, therefore, be construed against
any Party for that reason in any subsequent dispute.

28. This Agreement constitutes the complete agreement between the Parties. This
Agreement may not be amended except by written consent of the Parties.

29. The undersigned counsel represent and warrant that they are fully authorized
to execute this Agreement on behalf of the persons and entities indicated below.

30. This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement.

 

16



--------------------------------------------------------------------------------

31. This Agreement is binding on the Tenet Entities’ successors, transferees,
heirs, and assigns.

32. This Agreement is binding on Relator’s successors, transferees, heirs, and
assigns.

33. All parties consent to the United States’, the State of Georgia’s, the State
of South Carolina’s and Relator’s disclosure of this Agreement, and information
about this Agreement, to the public.

34. This Agreement is effective on the date of signature of the last signatory
to the Agreement (Effective Date of this Agreement). Facsimiles and electronic
transmissions of signatures shall constitute acceptable, binding signatures for
purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

THE UNITED STATES OF AMERICA

 

 

G.F. PETERMAN, III

UNITED STATES ATTORNEY

 

DATED: 9/27/2016     BY:  

/s/ Aimee J. Hall

      Aimee J. Hall       Assistant United States Attorney       Middle District
of Georgia DATED: 9/30/2016     BY:  

/s/ Laurie A. Oberembt

      Marie V. Bonkowski       Laurie A. Oberembt       Senior Trial Counsel    
  Denise Barnes       Trial Attorney       Commercial Litigation Branch      
Civil Division       United States Department of Justice DATED: 9/28/2016    
BY:  

/s/ Robert K. DeConti

      Robert K. DeConti       Assistant Inspector General for Legal Affairs    
  Office of Counsel to the       Inspector General       Office of Inspector
General       United States Department of       Health and Human Services

 

18



--------------------------------------------------------------------------------

THE STATE OF GEORGIA

 

   SAMUEL S. OLENS    ATTORNEY GENERAL

 

DATED: 9/28/2016     BY:  

/s/ Irvan A. Pearlberg

      Irvan A. Pearlberg       Deputy Attorney General       Britt C. Grant    
  Solicitor General       Nancy B. Allstrom       Senior Assistant Attorney
General       Sara E. Vann       Elizabeth S. White       Assistant Attorneys
General       Georgia Medicaid Fraud Control Unit       Georgia Department of
Law DATED: 9/28/2016     BY:  

/s/ Marial L. Ellis

      Marial L. Ellis       General Counsel       Georgia Department of
Community Health

 

19



--------------------------------------------------------------------------------

THE STATE OF SOUTH CAROLINA

 

   ALAN WILSON    ATTORNEY GENERAL

 

DATED: 9/27/2016     BY:  

/s/ C. William Gambrell, Jr.

      C. William Gambrell, Jr.       Senior Assistant Deputy Attorney General  
    Director, SC MFCU       Nancy G. Cote       Assistant Deputy Attorney
General       Deputy Director, SC MFCU DATED: 9/27/2016     BY:  

/s/ Stephanie Goddard

      Stephanie Goddard       Assistant General Counsel       South Carolina
Department of Health and Human Services

 

20



--------------------------------------------------------------------------------

DEFENDANTS

 

DATED: 9/29/2016     BY:  

/s/ Douglas E. Rabe

      DOUGLAS E. RABE       Vice President, for and on behalf of each of the
following corporate entities:       Tenet Healthcare Corporation;       Tenet
HealthSystem Medical, Inc.;       Tenet HealthSystem GB, Inc. n/k/a Atlanta
Medical Center, Inc.;       North Fulton Medical Center, Inc.;       Tenet
HealthSystem Spalding, Inc. n/k/a Spalding Regional Medical Center, Inc.; and  
    Hilton Head System, L.P. DATED: 9/29/2016     BY:  

/s/ Kathryn H. Ruemmler

      KATHRYN H. RUEMMLER       LATHAM & WATKINS, LLP       555 Eleventh Street,
N.W., Suite 1000       Washington, DC 20004 DATED: 9/29/2016     BY:  

/s/ Abid R. Qureshi

      ABID R. QURESHI       LATHAM & WATKINS, LLP       555 Eleventh Street,
N.W., Suite 1000       Washington, DC 20004 DATED: 9/29/2016     BY:  

/s/ William H. Jordan

      WILLIAM H. JORDAN       ALSTON & BIRD LLP       One Atlantic Center      
1201 West Peachtree Street       Atlanta, GA 30309-3424

 

21



--------------------------------------------------------------------------------

      Counsel for Tenet Healthcare Corporation, Tenet HealthSystem Medical,
Inc., Tenet HealthSystem GB, Inc. n/k/a Atlanta Medical Center, Inc., North
Fulton Medical Center, Inc., Tenet HealthSystem Spalding, Inc. n/k/a Spalding
Regional Medical Center, Inc., and Hilton Head Health System, L.P.

 

 

22



--------------------------------------------------------------------------------

RALPH D. WILLIAMS – RELATOR

 

DATED: 9/27/2016     BY:  

/s/ Ralph D. Williams

      Ralph D. Williams DATED: 9/27/2016     BY:  

/s/ Marlan B. Wilbanks

      Marlan B. Wilbanks       Susan S. Gouinlock       WILBANKS & GOUINLOCK,
LLP       Monarch Plaza, Suite 725       3414 Peachtree Road, N.E.      
Atlanta, GA 30326

 

23